Opinion issued August 6, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00480-CV
                            ———————————
                                In re Milton Pate



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Milton Pate seeks mandamus relief from the trial court’s order requiring

Retina Consultants Houston to produce records pertaining to “the diagnosis and

treatment of [ ] Pate’s vision” in the underlying personal injury lawsuit brought by
Pate’s wife against Trademark Property Company and certain other defendants. 1

We deny the petition, and we lift our stay of the challenged discovery order.

                                  PER CURIAM

Panel consists of Justices Jennings, Huddle, and Brown.




1
      The underlying case is Pate v. Linbeck Group, LLC et al., No. 2012-34298 in the
      113th District Court of Harris County, Texas, the Honorable Michael Landrum
      presiding.
                                         2